COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §

                                                   §              No. 08-09-00043-CR
 IN RE: ERIC FLORES,
                                                   §        AN ORIGINAL PROCEEDING

 Relator.                                          §                IN MANDAMUS

                                                   §

                                                   §

          MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

          Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Maria Salas-

Mendoza, Judge of the 120th Judicial District Court to “be ministerially compelled to allow the

relator and his next appointed attorney to instruct the jury to answer a questionnaire of

contentions dictating the jurors’ involvement in the case to extenuate political activity during jury

trial.”

          In order to obtain relief through a writ of mandamus, a relator must establish: (1) no

other adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial.

State ex rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Flores has not demonstrated he is entitled

to mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny relator’s request.


February 20, 2009
                                                DAVID WELLINGTON CHEW, Chief Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                              -2-